Dismissed and Memorandum Opinion filed February 1, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00663-CR

                     EX PARTE DERIN KEITH MULLER


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 73524-B

                          MEMORANDUM OPINION

      Appellant appeals the trial court’s order denying relief pursuant to
appellant’s article 11.07 application for writ of habeas corpus. See Tex. Code
Crim. Proc. art. 11.07. We do not have jurisdiction over this appeal. Only the
Texas Court of Criminal Appeals has jurisdiction in final post-conviction felony
proceedings, and we have no authority to review the trial court’s order denying
appellant’s post-conviction application for writ of habeas corpus. See Tex. Code
Crim. Proc. art. 11.07; In re Garcia, 363 S.W.3d 819, 822 n.4 (Tex. App.—Austin,
no pet.) (“Courts of appeals have no jurisdiction over criminal-law matters
pertaining to proceedings under article 11.07.”).
      On December 27, 2021, we informed appellant that it appears this court
lacks jurisdiction over the appeal. We directed him to file a response within 21
days or the appeal would be dismissed. Appellant filed a brief on the merits, but no
other response demonstrating how this court could exercise jurisdiction over this
appeal. Accordingly, we dismiss the appeal for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                          2